          Case 2:17-cv-02703-JHS Document 65 Filed 01/18/19 Page 1 of 4



         REDACTED—UNREDACTED VERSION TO BE FILED UNDER SEAL

PECKAR & ABRAMSON, P.C.
70 Grand Avenue
River Edge, New Jersey 07661
Tel: (201) 343-3434
Fax: (201) 343-6306
Kevin J. O’Connor, Esq.
Email: koconnor@pecklaw.com
Attorneys for Defendants’ Skyline Services
Group, LLC, et als

                     IN THE UNITED STATES DISTRICT COURT FOR
                      THE EASTERN DISTRICT OF PENNSYLVANIA



HEALTH CARE SERVICES GROUP, INC.,
                                                    Case No.: 17-cv-02703
                       Plaintiff,
                                                    Honorable Joel H. Slomsky

                v.

SKYLINE SERVICES GROUP, LLC, et als.


                       Defendants.


               PETITION FOR LEAVE TO WITHDRAW AS COUNSEL
            FOR DEFENDENTS, SKYLINE SERICES GROUP, LLC, ET ALS.

       The undersigned counsel, Kevin J. O’Connor, Esquire of the law firm of Peckar &

Abramson, P.C., hereby seeks leave to withdraw his appearance and that of the law firm on

behalf of Defendants Skyline Services, LLC, et al. (“Defendants”) and for a Thirty-Day Stay

and Protective Order to Permit Defendants to Retain Alternate Counsel. In support of this

Petition, counsel states:
            Case 2:17-cv-02703-JHS Document 65 Filed 01/18/19 Page 2 of 4



       1.       On or about June 15, 2017, Plaintiff Health Care Services Group, Inc. initiated

this matter by filing its Complaint against 99 defendants, including 73 entity defendants and 26

individual defendants.

       2.       On or about September 25, 2017, prior counsel, William Whitman, Esq., sought

leave from this Court to withdraw his previously filed appearances on behalf of 23 of the 26

individual defendants.

       3.       On or about October 17, 2017, this Court granted Whitman’s motion to withdraw

as counsel for 23 of the 26 individual defendants.

       4.       On or about May 10, 2018, Whitman filed a petition for leave to withdraw as

counsel for the remaining defendants, including 73 entity defendants and 3 individual

defendants, Joseph Schwartz, Michael Schwartz, and Louis Schwartz.

       5.       This Court granted Whitman’s petition for leave to withdraw as counsel on or

about June 20, 2018.

       6.       Following Whitman’s withdrawal as counsel, Peckar & Abramson, P.C. was

retained to represent the 73 entity defendants and 3 individual defendants.

       7.       Peckar & Abramson, P.C. filed a notice of appearance on or about July 12, 2018.

       8.



       9.




                                                2
         Case 2:17-cv-02703-JHS Document 65 Filed 01/18/19 Page 3 of 4



       10.



                              .

       11.

                                          .

              THEREFORE, the undersigned counsel and Peckar & Abramson, P.C. request

that the Court enter an Order permitting counsel to withdraw his and the law firm's appearance

on behalf of the Defendants and granting a Thirty-Day Stay and Protective Order to Permit

Defendants to Retain Alternate Counsel.

                                                  Respectfully submitted,



                                                  /s/ Kevin J. O’Connor
                                                  Kevin J. O’Connor, Esquire
                                                  Attorney I.D. #310260
                                                  Peckar & Abramson, P.C.
                                                  70 Grand Avenue
                                                  River Edge, NJ 07661
                                                  (201) 343-3434
                                                  Attorneys for Defendants’ Skyline Services
                                                  Group, LLC, et als

Dated: January 18, 2019




                                              3
         Case 2:17-cv-02703-JHS Document 65 Filed 01/18/19 Page 4 of 4



                               CERTIFICATE OF SERVICE


       The undersigned attorney hereby certifies that on January 18, 2019, a true and correct

copy of the foregoing was filed and served via CM/ECF on all counsel of record.


                                           By:     /s/ Kevin J. O’Connor
                                                   Kevin J. O’Connor, Esquire




                                              4
